Citation Nr: 1147400	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-36 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The RO denied entitlement to service connection for PTSD, major depressive disorder, and anxiety as three separate and distinct disability entities.  These issues have been combined into a single claim of entitlement to service connection for an acquired psychiatric disorder.  A claim of service connection for one psychiatric disorder is a claim of service connection for all, as a Veteran, as a layperson, lacks the specialized knowledge and training to distinguish between competing diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a July 2010 Board hearing held at the RO before the undersigned Acting Veterans Law Judge; a transcript of the hearing is of record.  At that time the Veteran indicated she would submit additional evidence, with a waiver of initial RO consideration, within 60 days of the hearing.  No submission was received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

There are outstanding and potentially relevant VA treatment records available.  The most recent psychiatric or counseling records associated with the claims file are dated in July 2009.  More recent selected records are on file, but deal with other, nonappeal issues.  Updated records will reflect ongoing and recent complaints.  They also may reflect current diagnoses or include information on etiology or a nexus to service.  Further, the July 2009 records have never been considered by an agency of original jurisdiction (AOJ) in a statement of the case (SOC) or supplemental SOC (SSOC).  On remand, complete VA treatment records from April 2008 to the present must be obtained and considered.

Additionally, the Veteran identified relevant lay evidence which must be associated with the claims file.  In May 2009 correspondence, the Veteran reported that she and family members had written statements regarding her service and how her life had been affected.  She specifically asked if she should submit such; no reply was sent from VA.  Such statements could be potentially helpful in supporting a diagnosis or establishing the date of onset of symptoms.  On remand, the Veteran must be informed of the value of lay statements and encouraged to submit such.

Further, the Board notes that, during the course of the appeal, there has been an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred, if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Here, the Board notes that, during her testimony, the Veteran claimed that she was stationed in Kuwait and that, at times, she was afraid because of SCUD missiles, etc.

The Veteran's service personnel records confirm that she served in Southwest Asia from December 18, 1990 to May 23, 1991 and that she has been awarded a Combat Medical Badge, an Asia Service Medal with 3 Bronze Service Stars and a Kuwait Liberation Medal.  The RO conceded an in-service stressor because she has a Combat Medical Badge; however, when she was examined in May 2008, the Veteran was diagnosed with depression not PTSD.  Even so, the Board finds that the Veteran's fear of hostile military activity was consistent with the places, types, and circumstances of her service in Kuwait during 1990 and 1991.  On remand, VA should notify the Veteran of the revised regulations and give the Veteran another opportunity to present information and/or evidence pertinent to her appeal in light of the above revisions.

Thus, the Board finds that a new VA examination to clarify the Veteran's psychiatric diagnosis(es) in light of the amendment to the PTSD regulations and to obtain an opinion as to the etiology of any diagnosed disorder is needed to adjudicate the claim.  The RO failed to request a medical opinion regarding the etiology Veteran's psychiatric diagnosis; the examiner did address the possible relationship between PTSD and service (especially in light of the amendment to the PTSD regulations), but did not address the question of a nexus for depression or anxiety.  The examiner also did not have the opportunity to consider a complete record, such as relevant lay statements.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and her representative and inform the Veteran that the statements she describes from herself, her mother, and her sister regarding her service and how/when it affected her life may be helpful in adjudicating her claim.  She should be informed of the need to submit such for consideration.  Request that the Veteran provide sufficient information and, if necessary, authorization, to enable VA to obtain any additional medical records pertaining to her claim that are not currently of record.  This letter should also apprise the Veteran of the July 2010 revisions to the regulations pertaining to service connection for PTSD.  Send the Veteran a VA Form 21-0781 to provide, and return, more detailed stressor information.  All records and/or responses received should be associated with the claims file.  
2.  Obtain all outstanding medical records for treatment and evaluation of the Veteran from the Minneapolis, Minnesota VA Medical Center and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, from April 2008 to the present.  All records and/or responses received should be associated with the claims file.  

3.  After completing 1 and 2 above, to the extent possible, schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s) which may be present, to include PTSD.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies (to include psychological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder was incurred in or is otherwise related to the Veteran's military service.

If a diagnosis of PTSD is deemed appropriate, the examiner should specifically offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related to in-service stressor(s).  The examiner should explain how the diagnostic criteria are met, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In rendering the requested opinion, the examiner should specifically opine whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  The occurrence of stressor events in Kuwait/Saudi Arabia are conceded, as allegations involve fear of hostile enemy action.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and after any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


